Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 20170230907) in view of Haartsen (US 6714530).

Regarding claim 1, Rose discloses that “A gateway device for an loT system comprising: -a short range (SR) wireless communication module for interfacing with one or more sensors, actuators or devices (Rose, in at least Figs. 1-3 and [0073]: a gateway device 306; and Figs. 1-3: sensors 302; and Fig. 12 and [0177], last 5 lines: … the concentrator 1200 may comply with various interface standards such as the XBee® interface standard.; and [0056], last 6 lines: … the concentrator 262 may comply with various standards, such as the XBee® interface standard and allows for cohabitation with other radios, including ISM, cellular, and Wi-Fi, wherein XBee an Xi-Fi are a stype of short-range communication); -a memory unit containing a software to control a microcontroller, wherein data from the one or more (Rose, in at least [0043], lines 9-12: … data from multiple sensors can be combined and/or analyzed together to generate a virtual node …; and [0048], lines 1-8: The gateway device(s) 202 can include one or more processor(s) 212 and memory 214. The processor(s) 212 can be a single processing unit or a number of units, each of which could include multiple different processing units. The processor(s) 212 can include a microprocessor, a microcomputer, a microcontroller, a digital signal processor, a central processing unit (CPU), a graphics processing unit (GPU), a security processor etc); -a low power, long range (LR) wireless communication module for transmitting the data package to a monitor centre at predetermined time periods (Rose, in at least [0056], lines 4-7: the communication module 220 can include antennas to communicate with the end device( s) 204 via any low power, long range wide area network; and [0098], lines 1-7: the microcontroller 402 includes a send data function that can automatically send data at intervals, where the data interval time can be programmable by the gateway device 306 or the service provider 206. In one example, a reporting interval can be on the order of every second, one or more minutes, hourly, daily, weekly, monthly, etc; and [0177], lines 6-7: the concentrator 1200 may comprise a LoRaWAN® concentrator with antenna diversity); a battery for powering the gateway device (Rose, in at least [0055], lines 1-5: … can also include one or more uninterruptable power supplies (UPS) to power the gateway device (s) 202 when the power grid is interrupted).”
Rose dose not expressly disclose that an artificial intelligence or a machine learning module disposed in the micro-controller to record time blocks when the SR wireless communication is silent and, in response, to turn on a radio associated with the LR wireless communication.
Haartsen teaches that “an artificial intelligence or a machine learning module disposed in the micro-controller to record time blocks when the SR wireless communication is silent and, in response, to turn on a radio associated with the LR wireless communication (Haartsen, in at least Fig.5 and col. 9, lines 39-46: In FIG. 5b and in FIG. 5c it is illustrated how the long-range radio transmits at the same time as the conventional short-range radio would have transmitted the second packet (labeled: ii) and sixth packet (labeled: vi), as is indicated in FIG. 5d. According to the first embodiment of the present invention the second packet (labeled: ii) and sixth packet (labeled: vi) are deferred and transmitted at a later slot, wherein the short-range communication is turned when long-range communication is silent).” It is noted that Haartsen discloses that claimed features except that LR communication (instead of SR communication) is turned on when SR communication (instead of LR communication) is silent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the roles of LR and SR, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Haartsen’s teaching in the method or device of Rose so that transmission of short-range signal (or long-range signals) can be more autonomous when there is no transmission of long-range signals (or short-range signals) by employing a machine learning or artificial intelligent module.

Regarding claim 3, Rose further discloses that “The gateway device according to claim i (Rose, in at least [0177], lines 1-5: the concentrator 1200 may comprise a single chip disposed on a single PCB and included in a gateway device,…, and lines 6-11: the concentrator 1200 may comprise a LoRaWAN® concentrator with antenna diversity, or simultaneous dual-band operation, including two independent RF paths, each with transmit and receive capability. In various examples, the concentrator 1200 may comply with various interface standards such as the XBee® interface standard).”

Regarding claim 4, Rose further discloses that “The gateway device according to claim 1, (Rose, in at least [0177], lines 1-5: the concentrator 1200 may comprise a single chip disposed on a single PCB and included in a gateway device,…, and lines 6-11: the concentrator 1200 may comprise a LoRaWAN® concentrator with antenna diversity, or simultaneous dual-band operation, including two independent RF paths, each with transmit and receive capability. In various examples, the concentrator 1200 may comply with various interface standards such as the XBee® interface standard).”

Regarding claim 5, Rose further discloses that “The gateway device according to Claim 1, any(Rose, in at least [0078]: Wi-Fi, and [0179]: USB 2.0 port).”

Regarding claim 6, Haartsen further discloses that “The gateway device according to Claim 1, the gateway device is operable to turn off the radio associated with the SR or LR wireless communication so as to conserve power in the battery (Haartsen, in at least Fig.5 and col. 9, lines 39-46: In FIG. 5b and in FIG. 5c it is illustrated how the long-range radio transmits at the same time as the conventional short-range radio would have transmitted the second packet (labeled: ii) and sixth packet (labeled: vi), as is indicated in FIG. 5d. According to the first embodiment of the present invention the second packet (labeled: ii) and sixth packet (labeled: vi) are deferred and transmitted at a later slot, wherein the short-range communication is turned on when long-range communication is silent).” It is noted that Haartsen discloses that claimed features except that LR communication (instead of SR communication) is turned on when SR communication (instead of LR communication) is silent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 20170230907) and  Haartsen (US 6714530) in view of Tomar (US 10381831).

Regarding claim 2, Rose and Haartsen disclose the features of claim 1, but do not expressly disclose that The gateway device according to claim 1, further comprising a setup/gateway mode switch, a charging port /local communication port and a web server module.
Tomar teaches that “The gateway device according to claim 1, further comprising a setup/gateway mode switch, a charging port /local communication port and a web server module (Tomar, in at least Fig. 2 and [0079], last 7 lines: The gateway 128 connects to the communication network connector 202 such as internet through an existing home network using an onboard Ethernet, or Wi-fi interface. For home with existing internet connectivity, the gateway 128 uses a Universal Serial Bus (USB) interface where any 2G or 3G or 4G or CDMA enabled SIM or data cards could be used, and [0022-0023]: … web application or mobile application…; and [0080], lines 6-12: For wireless networks, the network manager 204 prefers known wireless networks and has the ability to switch to the most reliable network. The network manager 204 has the ability to manage both wired and wireless networks. The network manager 204 provides or denies connection to the network based on one or more pre-defined rules set by the gateway 128, wherein switching to the most reliable network involves setup/gateway mode change and UPS with battery involves charging, as described in [0055]).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tomar’s teaching in the method or device of Rose and Haartsen so that the device can be properly and remotely configured during setup and normal operation mode via a web interface.

Regarding claim 18, Rose further discloses that “The gateway according to Claim 2, wherein the web module is connectable to provide wide-area network (WAN) communication (Rose, in at least [0177], lines 1-5: the concentrator 1200 may comprise a single chip disposed on a single PCB and included in a gateway device,…, and lines 6-11: the concentrator 1200 may comprise a LoRaWAN® concentrator with antenna diversity,…, wherein LoRaWAN is a Wide Area Network).”

Claims 7, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 20170230907) and  Haartsen (US 6714530) in view of Desai (US 20110021142).

Regarding claim 7, Rose and Haartsen disclose the features of claim 1, but do not expressly disclose that The gateway device according to Claim 1, sensor information includes the sensor identity and sensor value.
Desai teaches that “The gateway device according to Claim 1, sensor information includes the sensor identity and sensor value (Desai, in a t least Figs. 2 & 7: packet transmission has to have a header, source and destination addresses).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Desai’s teaching in the method or device of Rose and Haartsen so that the communication protocol can conform to certain industrial packetized standards, such as Wi-Fi, Bluetooth, etc.

Regarding claim 9, Desai further teaches that “(Currently Amended) The gateway device according to claim 1, (Desai, in at least Fig. 1 and [0025-0026] : each advertisement is time-critical since it is treated immediately after being received under broadest reasonable interpretation).”

Regarding claim 10, Desai further teaches that “The gateway device according to Claim 1 is configured for communication with the IoT sensor or actuator, wherein: is divided into 64 equal time blocks so that a scan window has a scan interval lasting 160 ms; (Desai, in a t least, [0027], lines 9-14: The scanner 130 may be operable to select a scan interval and a scan window for a scanning process. In an exemplary embodiment of the invention, the scan interval and the scan window may be specified as an integer multiple of 0.625 ms in the range of 2.5 ms to 10.24 s); is shifted by one time block for each scan cycle to listen for any BLE sensor or actuator that is located within range and is cyclically advertising; and are repeated until a scan window time block substantially or effectively coincides or synchronizes with a time block that a BLE sensor or actuator is advertising, and in response turning on located in the gateway device during these synchronized or connected time blocks to further conserve in the battery (Desai, in at least [0029], lines 1-4: The scanner 130 may be operable to set control scan windows in order to reduce power consumption. For example, the scanner 130 may be operable to turn on a scan window at time for expected advertising packet transmissions, wherein "expected" involves synchronization).”

Regarding claim 11, Desai further teaches that “The gateway device according to claim 10, wherein a duty cycle of the scan window unity and therefore the BLE device is turned on for substantially 1.56% of the time during each scan cycle (Desai, in at least [0029], lines 3-9: … the scanner 130 may be operable to turn on a scan window at time for expected advertising packet transmissions. In this regard, the scanner 130 may be enabled to evaluate cadence of the advertising packet transmissions to determine timing of expected advertising packet transmissions. The scanner 130 may be operable to reduce the scan window size for the expected advertising packet transmissions, wherein substantially 1.56% of the time is a design choice).”  Desai discloses the claimed invention except for substantially 1.56%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Desai to have the scan window 1.56% of the time so as to reduce power consumption, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233..

Regarding claim 12, Desai further teaches that “The gateway device according to claim 10 device is turned off during the time blocks layering outside the synchorised or connected further conserve in the battery (Desai, in at least [0029], lines 1-4: The scanner 130 may be operable to set control scan windows in order to reduce power consumption. For example, the scanner 130 may be operable to turn on a scan window at time for expected advertising packet transmissions, wherein "expected" involves synchronization).”

Regarding claim 13, Desai further teaches that “The Claim 10, the device creates two scan windows in a successive scan cycle, with a first scan window located one scan interval prior to the previously known connected scan window and a second scan window located one scan interval after the previously known connected scan window, and directionally shifting the first scan windows and the second scan window outwardly to the left and right by one scan interval, respectively, in each successive scan cycle to facilitate fast sensor or actuator re-discovery and re-connection, with concomitantly low power consumption.  (Desai, in at least [0027], last 4 lines: The scanner 130 may be operable to scan different advertising channels between two consecutive scan windows. The scanner 130 may be enabled to stay on one advertising channel for one scan window).”

Regarding claim 16, Desai further teaches that “The gateway device according to Claim 10, wherein the artificial intelligence or a machine learning module gateway scanner time blocks which synchronize with the time blocks of the BLE sensors/ or actuators, so that the BLE gateway device radio synchronized time blocks so as to Further conserve power in the battery (Desai, in at least [0029], lines 1-4: The scanner 130 may be operable to set control scan windows in order to reduce power consumption. For example, the scanner 130 may be operable to turn on a scan window at time for expected advertising packet transmissions, wherein "expected" involves synchronization).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 20170230907), Haartsen (US 6714530), and Desai (US 20110021142) in view of Schueler (US 20180286213).

Regarding claim 8, Rose, Haartsen, and Desai disclose the features of claim 7, but do not expressly disclose that The gateway device according to claim 7, wherein when the sensor value does not change, only a heartbeat message is sent to the monitor centre, instead of sending sensor value periodically.
Schueler teaches that “The gateway device according to claim 7, wherein when the sensor value does not change, only a heartbeat message is sent to the monitor centre, instead of sending sensor value periodically (Schueler, in at least Fig. 14 and [0249]: If no movement was found in the last 32 seconds, it returns to state 1402, in which the interrupt of the movement sensor is re-enabled, and the watchdog timer is reset to the normal heartbeat rhythm (in the example above: 4 minutes), after which the microcontroller 341 goes back into sleep mode, wherein only hearbeat message is sent when sensor data is not changed).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schueler’s teaching in the method or device of Rose, Haartsen, and Desai in order to reduce transmission .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 20170230907), Haartsen (US 6714530), and Desai (US 20110021142) in view of Tang (CN110677893A).

Regarding claim 14, Rose, Haartsen, and Desai disclose the features of claim 13, but do not expressly disclose that The gateway device according to claim 13, wherein after operating a predetermined number of re-discovery and re-connection scanning cycles, and reconnection fails, the microcontroller starts a fresh BLE sensor or actuator discovery and connection operation.
Tang teaches that “The gateway device according to claim 13, wherein after operating a predetermined number of re-discovery and re-connection scanning cycles, and reconnection fails, the microcontroller starts a fresh BLE sensor or actuator discovery and connection operation (Tang, in at least claims 7 and 9).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Tang’s teaching in the method or device of Rose, Haartsen, and Desai so that a fresh rediscovery and reconnection can be started in a timely fashion without wasting resources in trying to connect to device(s) or sensors that are in abnormal state.

Regarding claim 15, Rose further discloses that “The gateway device according to claim 14, wherein after operating a predetermined number of fresh BLE discovery cycles and connection fails to re- establish, the microcontroller declares a BLE sensor or actuator failure and sends an alert to the monitor Centre (Rose, in at least [0070], lines 1-8: the device management module 250 can monitor the status of the gateway device(s) 202 and/or the end device(s) 204 to determine if the devices are operating within nominal ranges. In the event the devices 202 and/or 204 are indicating a problem (or in response to other feedback from the devices 202 and/or 204), the device management module 250 can generate an alert to investigate the devices).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648